Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Max Kaganov on 08/10/2021.

The application has been amended as follows: 

In the Claims:

Regarding claim 9, in the last line, the phrase “, and” is deleted and replaced with:
-- , and the roller continuously transmits rotation to the resistance provider even if the roller moves from the first position to the second position. --.



1) in line 1, “of any one of Claim 6” is deleted and replaced with:
 --of Claim 6--.
2) lines 4-5, the phrase “rotation of the roller caused by movement of the cords are” is deleted and replaced with: 
-- rotation of the roller caused by movement of the cords is --.
3) lines 6-7, the phrase “rotation of the roller caused by movement of the cords are” is deleted and replaced with: 
-- rotation of the roller caused by movement of the cords is --.

Allowable Subject Matter
Claims 1-6, 8-11, 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art found did not have the structure required by the claim while more specifically not being able to perform the functional requirements required by at least the independent claims and the structure required.  For example, the instant invention requires “the sandwiching object sandwiches the cords and brakes the movement of the cords without stopping the cords” while also requiring that “the cords move relatively to the sandwiching object in one direction due to self-weight of the sunlight shielding member” so that the weight of the shielding member is able to be lowered from the force created by gravity and its own weight only while the shielding member is also being slowed down [braked] by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634